
	
		I
		111th CONGRESS
		1st Session
		H. R. 1916
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Dingell (for
			 himself and Mr. Wittman) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Migratory Bird Hunting and Conservation
		  Stamp Act to provide for a revised schedule of price increases for the
		  Migratory Bird Hunting and Conservation Stamp, popularly known as the
		  Duck Stamp, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Migratory Bird Habitat Investment and
			 Enhancement Act .
		2.Amendments to
			 expand duck stamp distribution and increase priceSection 2 of the Migratory Bird Hunting and
			 Conservation Stamp Act (16 U.S.C. 718a et seq.), popularly known as the
			 Duck Stamp Act (16 U.S.C. 718b), is amended as follows:
			(1)By amending
			 subsection (a)(1)(B) to read as follows:
				
					(B)such other
				official distributors as are designated by the Secretary or any other
				establishments, facilities, or locations as the Postal Service or the Secretary
				(or a designee) may direct or
				authorize.
					.
			(2)In
			 subsection (a)(3) by inserting and any official distributor designated
			 by the Secretary after Postal Service.
			(3)By amending
			 subsection (b) to read as follows:
				
					(b)Price of
				stampsThe Postal Service and any other official distributor
				designated by the Secretary under subsection (a)(1)(B) shall collect, for each
				stamp sold—
						(1)$25 for a stamp for
				any of hunting years 2010 through 2016; and
						(2)$35 for a stamp
				for any hunting year after hunting year
				2020.
						.
			
